       Case 1:16-cr-00130-KPF Document 110 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             16 Cr. 130 (KPF)

SOULEYMANE BALDE,                                        ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      For the reasons discussed during the May 21, 2020 telephonic

conference, the Indictment in this matter is DISMISSED without prejudice.

Execution of this decision is STAYED until the earlier of the Government filing a

new complaint in this action or May 22, 2020, at 12:00 p.m. The trial in this

matter is hereby ADJOURNED sine die.

      SO ORDERED.

Dated: May 21, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
